DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 06, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 











Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouhikainen et al. (US 2014/0258091 A1) in view of Souche et al. (US 2017/0242860 A1).
As to claim 20, Jouhikainen discloses a method [paragraph 0002] comprising: 
establishing communication with a plurality of information sources [Merchants 150A and 150B on FIG. 2], the plurality of information sources being associated with a user [User 101 may hold a financial service account 203 that is branded with merchant A that can be used by user 101 to purchase goods and/or services from merchant 150A electronically (e.g., such as online shopping). Similarly, user 101 may hold a financial service account 205 that is branded with . paragraph 0041]; 
receiving information from a first information source indicative of a first account [Merchant chant 150A on FIG. 2] or a first provider [The disclosed embodiments may process user 101's request for the merchant A private label account (step 320). In one embodiment, merchant chant 150A and financial service provider 110 may perform one or more operations associated with processing the request. paragraphs 0045-0046]; 
receiving additional information from a second information source indicative of a second account [Merchant 150B on FIG. 2] or a second provider [User 101 may use client 120 to access an online application web page provided by merchant 150B via the Internet (e.g., network 140). The disclosed embodiments may process user 101's request for the merchant B private label account (step 350). In one embodiment, merchant 150B and financial service provider 110 may perform one or more operations associated with processing the request. paragraphs 0047-0048]; 
storing the information and additional information in a database [Store records] or index associated with the user [Financial service account provider 110 may generate and store records for each merchant sub-account. Each sub-account may be associated with one or more parameters (e.g., parameters 305, 310, 315, 320, 325, and 330), that provide mechanisms for use of the sub-accounts by user 101.paragraphs 0052 and 0054]; 
receiving a request [Make purchases with merchant A] for information associated with the first account or the first provider [When user 101 uses its merchant A private label account to make purchases with merchant A (e.g., account 203 shown in FIG. 2), financial service provider 110 may execute software to update and edit the parameters associated with the sub-account associated with the merchant A private label account. paragraph 0054];

preparing a first response portion based upon the information from the first information source [Financial service account 500 may include a sub-account for merchant A private label account with parameters for a credit limit (310), balance (315), payment due dates (320), payment amount (325) and percentage rate (330). paragraph 0054];
preparing a second response portion [Results for user 101's request] based upon the additional information from the second information source [Financial service provider 111 may generate and provide results for user 101's request for merchant B's private label account (e.g., step 360). paragraph 0050]; and 
combining the first and second response portions to form a compiled response [Financial service provider 110 may determine an aggregated account balance parameter that reflects the total amount user 101 may use the aggregated account for purchasing goods and/or services from merchants 150A and 150B. paragraph 0057].
Jouhikainen discloses an aggregated account balance as stated above, but fails to disclose a semantically suitable order.
However, Souche teaches first and second response portions in a semantically suitable order [The subject matter of multiple best answers may be combined into a single answer for presentation to the user, for instance, by using semantic analysis to identify differentiated subject matter in the best answers. paragraph 0050].
 would have found obvious using the semantic analysis taught by Souche in a financial service such as that of Jouhikainen as suggested by Souche, for the obvious purpose of this manner the knowledge of multiple virtual assistants can be simultaneously presented to a user, without duplicate presentation of subject matter, by combining prior art elements according to known methods to yield predictable results.






Allowable Subject Matter
Claims 1-19 are allowed.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
January 13, 2022